

	

		III

		109th CONGRESS

		1st Session

		S. RES. 150

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Durbin (for himself,

			 Mr. Smith, and Mr. Martinez) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Expressing continued support for the

		  construction of the Victims of Communism Memorial.

	

	

		Whereas section 905 of the FRIENDSHIP Act (40 U.S.C. 1003

			 note) authorizes the construction of a memorial to honor the victims of

			 communism;

		Whereas the construction of a Victims of Communism

			 Memorial near the United States Capitol in the District of Columbia is

			 scheduled to begin in the fall of 2005;

		Whereas construction of the Memorial is supported by many

			 Americans whose country of origin is, or was, a Captive Nation,

			 from Baltic-Americans to Vietnamese-Americans;

		Whereas communism has claimed the lives of more than

			 100,000,000 people in less than 100 years; and

		Whereas it is important for the people of the United

			 States to honor and remember the victims of communism by supporting the

			 construction of this memorial: Now, therefore, be it

		

	

		That the Senate expresses its

			 continued support for the construction of the Victims of Communism

			 Memorial.

		

